United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lafayette, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2484
Issued: June 2, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2008 appellant filed a timely appeal from an August 25, 2008 decision
of the Office of Workers’ Compensation Programs, denying modification of February 1 and
August 3, 2007 decisions that denied her claim for an injury on December 15, 2006. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury to her knees on December 15, 2006
while in the performance of duty.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated February 7, 2008, the Board
affirmed Office decisions dated February 1 and August 3, 2007 denying appellant’s claim for a
bilateral knee injury on December 15, 2006. The facts of the previous Board decision are
incorporated herein by reference.
On February 23, 2008 appellant requested reconsideration and submitted additional
medical evidence. In a January 28, 2008 report, Dr. John W. Ellis, Board-certified in family
medicine and environmental medicine, reviewed appellant’s medical history and provided
findings on physical examination. He discussed appellant’s claim for an injury on December 15,
2006 and also her two accepted knee claims. Regarding the December 15, 2006 claim, Dr. Ellis
stated that she was delivering mail and tripped on a piece of concrete but did not fall. Appellant
felt pain in her left knee and it became swollen. Over the next several days her right knee began
to hurt. On physical examination of appellant’s right knee, Dr. Ellis noted arthroscopic scars.
There was no crepitation on movement of the patella. There was laxity of the medial collateral
and anterior cruciate ligaments. Circumference of the right knee was 39.9 centimeters. There
was no fluid in the right knee. Appellant had 84 degrees of flexion and full extension of the right
knee. On physical examination of the left knee, there was fluid behind the patella. There was
laxity of the lateral collateral ligament. There was crepitation on movement of the patella. There
was also a click as the patella did not track well on the lateral aspect of the knee. The left knee
had 96 degrees of flexion and full extension. Circumference of the left knee measured 40.8
centimeters. Dr. Ellis attributed appellant’s right knee conditions to her 2005 accepted
occupational claim under OWCP File No. xxxxxx680. Her diagnosed right knee conditions were
acute medial meniscus tear and strain of the anterior cruciate and posterior cruciate ligaments,
traumatic arthritis/chondromalacia and laxity of the medial collateral ligament due to a partial
meniscectomy. He diagnosed a contusion of the left knee with chondromalacia of the patella and
medial and lateral femoral condyles as related to appellant’s accepted December 27, 2007
employment injury. Regarding appellant’s claim for an injury on December 15, 2006 which is
the subject of this appeal, Dr. Ellis diagnosed internal derangement with strain of the lateral
collateral ligament, chondromalacia and probable meniscus tear of the left knee. She did not
remember which foot became caught on a piece of concrete but she tripped and almost fell. This
caused sudden strain and internal derangement of the left knee. Appellant had immediate
swelling of the left knee which showed an acute internal injury.

1

Docket No. 07-2232 (issued February 7, 2008). On December 19, 2006 appellant, then a 43-year-old letter
carrier, filed a claim alleging that she injured both knees on December 15, 2006 when she tripped on an uneven
driveway surface and almost fell. By decisions dated February 1 and August 3, 2007, the Office denied appellant’s
claim on the grounds that the medical evidence did not establish that she sustained an injury to her knees on
December 15, 2006 causally related to her employment. Appellant has two cases accepted for knee conditions.
OWCP File No. xxxxxx680 is an occupational disease claim accepted for right knee medial meniscus tear, right
knee cruciate ligament strains, right knee traumatic arthritis and right knee chondromalacia patella beginning in
November 2005. OWCP File No. xxxxxx229 is a traumatic injury claim accepted for a left knee contusion and left
knee medial meniscus tear sustained on December 27, 2007. Appellant is receiving compensation for temporary
total disability on the periodic rolls for her accepted left knee condition and underwent left knee arthroscopy on
June 13, 2008.

2

By compensation order dated August 25, 2008, the Office reviewed the claim on the
merits and denied modification.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
medical evidence to establish that the employment incident caused a personal injury.3 An
employee may establish that the employment incident occurred as alleged but fail to show that
his or her disability or condition relates to the employment incident.
To establish a causal relationship between an employee’s condition and any disability
claimed and the employment event or incident, he or she must submit rationalized medical
opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the employee’s
diagnosed condition and the compensable employment factors. The opinion of the physician
must be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
ANALYSIS
The Board finds that the evidence is insufficient to establish that appellant sustained an
injury to her knees on December 15, 2006 while in the performance of duty.
Dr. Ellis reviewed appellant’s medical history and provided findings on physical
examination. He discussed her claim for an injury on December 15, 2006 and also her two
accepted knee claims. Regarding the December 15, 2006 claim, Dr. Ellis stated that appellant
was delivering mail and tripped on a piece of concrete but did not fall. Appellant felt pain in her
left knee and it became swollen. Over the next several days her right knee began to hurt.
Dr. Ellis diagnosed right knee acute medial meniscus tear and strain of the anterior cruciate and
posterior cruciate ligaments, traumatic arthritis/chondromalacia and laxity of the medial
collateral ligament due to a partial meniscectomy. He attributed these right knee conditions to
appellant’s 2005 accepted occupational claim under OWCP File No. xxxxxx680. Dr. Ellis
diagnosed a contusion of the left knee with chondromalacia of the patella and medial and lateral
2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

femoral condyles as causally related to appellant’s accepted December 27, 2007 employment
injury.
Regarding appellant’s claim for a bilateral knee injury on December 15, 2006, Dr. Ellis
diagnosed internal derangement with strain of the lateral collateral ligament, chondromalacia and
probable meniscus tear of the left knee. He stated that appellant’s left knee conditions were the
result of an acute injury that occurred when appellant caught one of her feet on a piece of
concrete, tripped and almost fell. This caused sudden strain, internal derangement and swelling
of the left knee. Dr. Ellis’ opinion is not consistent with contemporaneous medical evidence. In
its February 7, 2008 decision, the Board noted that, on December 19, 2006, a few days after the
claimed December 15, 2006 bilateral knee injury, Dr. O.E. Reavill noted knee pain but stated
that x-rays and findings on physical examination were normal. Dr. Reavill opined that appellant
could perform her regular work. Dr. Ellis did not explain how the left knee conditions he
diagnosed in January 2008, internal derangement and strain of the lateral collateral ligament,
chondromalacia and probable meniscus tear of the left knee, were causally related to the
December 15, 2006 work incident. Thorough medical rationale is necessary in light of the fact
that diagnostic testing and physical examination at the time of the incident did not reveal any of
these conditions. Such rationale is important because Dr. Ellis did not examine appellant until
one year after the December 15, 2006 work incident. Additionally, clear medical rationale is
needed to distinguish the December 15, 2006 claim for bilateral knee injury from appellant’s
other accepted right and left knee claims. For these reasons, the report of Dr. Ellis is not
sufficient to establish that appellant sustained a bilateral knee injury causally related to the
December 15, 2006 tripping incident at work.
Appellant failed to provide rationalized medical evidence establishing that she sustained
an injury to her knees causally related to the December 15, 2007 tripping incident. Therefore,
appellant did not meet her burden of proof. The Office properly denied her claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury to her knees
on December 15, 2006 while in the performance of duty.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 25, 2008 is affirmed.
Issued: June 2, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

